I extend my warm congratulations to you, 
Sir, and to Bulgaria on your election to the office of President of the 
General Assembly. Ireland, as one of the Vice-Presidents of the Assembly, 
looks forward to cooperating closely with you as you guide our work at this 
session of the Assembly. 
In the weeks ahead the Assembly will examine many aspects of current 
international life. But today I want to focus on two issues that I believe, 
my country believes, my Government believes, require our urgent attention. 
First, we must act now to save the millions starving in Somalia; and 
secondly, the United Nations must move the questions of justice and 
development to the top of its agenda. We have had too many Somalias. 

Our Secretary-General, Mr. Boutros-Ghali, is the first African to lead 
the Organization, and I wish to begin my short address with that particular 
continent. 
Last month I spent three or four days in Somalia, and I will shortly 
return there with the President of Ireland, Mary Robinson. She has decided to 
visit Somalia to show solidarity with the people of that starving land, and to 
underline the compelling need for more effective international action. 
My visit was a profoundly disturbing experience. Words fail before the 
scale of the catastrophe and the depth of the suffering. Yesterday at one 
feeding station alone in Baidoa, which I visited during my visit, 532 people 
died in one day. Today, many more will die. And tomorrow. Until we act. It 
is a scandal. It is a scandal for Somalia's leaders who continue to squabble 
and fight while their people continue to starve and die. It is a scandal for 
outsiders, for the developed world, for the membership of the United Nations, 
who have failed to respond swiftly and effectively.* 
Throughout, international non-governmental organizations and 
organizations from my own country have taken the lead, and I believe it is now 
time for Governments and the international community to follow. I pay a 
tribute to their humanitarian work and their determined efforts to confront us 
with this appalling crisis. Their generosity and courage should inspire a more 
comprehensive and committed response from the international community. 
What must be done? 
First, we must increase the volume of food and relief supplies reaching 
Somalia. Unless 60,000 tons of food can be distributed each month, children, 
women and old people will continue to die. There will be more Baidoas. 

Secondly, food and medicine must be distributed in conditions of civil 
order. Ambassador Sahnoun, the exceptional and very worthy Special 
Representative of the Secretary-General, Mr. Boutros Boutros-Ghali, is 
vigorously promoting improved security. He deserves our full support. The 
deployment of United Nations troops will provide an essential measure of 
protection for food distribution. We must all, particularly the regional 
organizations and Somalia's neighbours, impress on clan and faction leaders 
the need to cooperate fully with the aid effort. 
Thirdly, we must work for a process of national reconciliation and for 
the formation of a Government with national authority. A political solution 
is essential for long-term recovery and to prevent a relapse into the horror 
that we now witness daily. 
The international community has the resources and the skills to save 
Somalia. What is needed is the political will and the organizational drive to 
harness those resources and deploy those skills. We have no more urgent task. 
For all our honest endeavours, we live in a world beset by inequality, by 
gross disparities and imbalances of wealth and resources. So often do nature 
and society combine to perpetuate injustice that the sceptic might conclude 
that humanity's best efforts are more often than not unequal to the challenge. 
Our "Agenda for Peace" must embrace also an agenda for justice and 
compassion. This imperative was obscured by the cold war. 
It is perhaps understandable that throughout those dangerous years 
international attention and political energies were absorbed by questions of 
security. But the era of ideological confrontation is, happily, over and at 
an end. 

We must grasp this opportunity to build a more humane and just 
international system, a system that will focus on the welfare of the 
individual the need for food and shelter, for human rights, for political 
freedom and for equality. We cannot forget that the same Charter that assigns 
to the United Nations responsibility for preserving international peace and 
security also gives the United Nations major responsibilities for promoting 
social and economic development. 

The moral responsibility of the international donor community is clear. 
None of us finds it easy to allocate extra resources for aid in the current 
difficult economic climate, but we have an obligation to provide adequate 
humanitarian relief for immediate crises, as well as financial and technical 
assistance for longer-term development. For reasons of size and economic 
circumstances, the scope for Ireland to donate significant amounts of aid 
remains limited. However, I can say that private support in Ireland for 
non-governmental organizations involved in development has grown steadily. 
Today Ireland has the highest rate of private development assistance, as a 
proportion of gross national product, of all countries in the world. The 
Irish people have themselves shown their generosity, and the Irish Government 
aims to respond by increasing our official development assistance. 
But the effort called for is wider than development assistance. 
Notwithstanding the end of the cold war and the disappearance of East-West 
confrontation, the opportunities for international cooperation are not being 
grasped. It is simply unacceptable that most Africans are poorer today than 
they were 30 years ago, that in a world that spends a trillion dollars every 
year on weapons of the most sophisticated kind we cannot find the resources to 
provide bread and clean water for millions of our fellow citizens. What is 
missing is a clear political focus and, by definition, a clear, directed 
political will. 
Already the international community has made a connection between the 
environment and development. But there are other areas in which we must look 
for new and broader approaches: in the international financial and economic 
system; in spending on armaments; and in the way in which our international 
organizations work. Economic activity cannot be divorced from political 
responsibility. 

How welcome it would be if the quality of analysis and the clarity of 
direction contained in the Secretary-General's "Agenda for Peace" could be 
brought to bear on a new agenda an agenda for justice and development if, 
when we meet here again a year from now, we were to have a thorough report, 
bearing the authority of the Secretary-General, which would point the way 
forward on aid, trade, finance, commodities and debt, a report that would 
develop concrete proposals to remedy the organizational deficiencies that so 
often thwart our best intentions. I believe that in the years ahead the 
success of our Organization will be measured not only by its response to 
individual situations of conflict but also by the way in which it deals with 
these urgent questions of development. 
The end of East-West rivalry has not brought an end to conflict or 
threats to peace. On the contrary, many disputes frozen by the cold war have 
re-emerged with vicious and deadly impact. We must intensify our cooperation 
on international peace and security. The January summit of the Security 
Council was a timely initiative, which has led directly to the 
Secretary-General's ambitious and thought-provoking document "An Agenda for 
Peace". That document assembles a range of important ideas for consolidation 
of the peace-keeping activities of the United Nations, as well as for 
extension of the role of the United Nations into the new areas of preventive 
diplomacy, peacemaking and peace-building. 
Ireland has long supported the peace-keeping activities of the United 
Nations. Today my country, small though it may be in population and in 
resources, participates in 10 of the 12 peace-keeping missions currently in 
the field. But, like the Secretary-General, we have felt the need to develop 
further the capacity of the United Nations to make and keep the peace. We 
therefore endorse the direction of the Secretary-General's thinking. 

I welcome in particular the attention given to preventive action. The 
earlier the United Nations can identify and act on a threat to the peace, the 
better are the chances of averting the outbreak or prospective outbreak of 
hostilities. The proposals for fact-finding missions, for improved early 
warning and for the preventive deployment of United Nations forces can and 
should be implemented now. 
We also support the Secretary-General's proposals for the strengthening 
of peace-keeping. The activities of the United Nations in this area are 
amongst the most innovative achievements of our age. We are prepared to work 
actively with the Secretariat and with other member States in coping with the 
new demands and problems that have emerged in relation to logistics, 
equipment, personnel and finance. 
I want to say a brief word about the financing of the United Nations. 
Here, I am struck by the Secretary-General's clear and urgent warning about 
the poor financial health of the Organization. At the very moment when the 
United Nations has begun to assume a more effective role in the interests of 
peace, when it is looked to by suffering people everywhere to provide 
protection and aid, its work is hampered by financial uncertainty. 
Let me put it simply: the Organization cannot function effectively, 
cannot meet the demands that we the members make upon it, unless all Member 
States pay their assessed contributions in full and on time. We call on all 
members to fulfil their financial obligations under the Charter, and we look 
to the General Assembly, at its current session, to adopt measures to put the 
Organization on a secure financial footing. 
I know that reform of the United Nations - and, in particular, of the 
Security Council is a sensitive issue that touches the very essence of 
post-war international cooperation. But, after almost 50 years it is 

reasonable to ask if the structures and methods of work agreed upon then 
correspond fully with contemporary realities with the growing, and now 
almost universal, membership of the United Nations; with the Organization's 
new tasks; and with the great changes that have taken place in economic and 
political relations. 
The time has come to take up these issues frankly here within the 
United Nations itself. We can only profit from such a discussion. Our aim 
should be to ensure that the decisions of the Organization are truly 
authoritative and representative of the will of the entire international 
community. 
One of the most significant achievements of this century has been the 
development of an ethic, a morality, of human rights. We have set our face 
uncompromisingly against violations of human rights - against torture, 
slavery, apartheid. It is simply not acceptable that an individual can be 
sacrificed to the interests of a State system rendered nameless, an 
afterthought as history marches on. 
Our modern ethic extends to the realization that human rights are 
essential in relations between States as well as in our national political 
systems. None of us can turn our backs on systematic violations of human 
rights or retain full trust and confidence in those responsible for such 
violations. To respect human rights is to respect conscience itself, whose 
power for good has been illustrated many times in the course of this century 
by a Mahatma Gandhi, by a Martin Luther King, or, in the past few years, by a 
Vaclav Havel or a Nelson Mandela, who, from a prison cell - "enduring the 
most" changed his country's history. 

By upholding the rights of the individual we bring the welfare and 
dignity of men and women to the centre of our political preoccupations. This 
must be the central message for next year's world conference on human rights, 
but I am deeply concerned that it is in danger of being lost sight of in the 
preparatory work. In this of all fields, we must escape from an adversarial 
approach and hold firmly in view the meaning of our work for the suffering of 
the many. 
I should like to make a few remarks in connection with disarmament. We 
cannot slacken in our determination to make progress on disarmament and arms 
control. The proliferation of weapons of mass destruction and the development 
of new and sophisticated conventional weapons pose a major threat to 
international peace and security and to regional stability. 
I welcome the recent agreement in the Conference on Disarmament on the 
chemical-weapons Convention. I welcome too the accession of France and China 
to the nuclear-non-proliferation Treaty. As we prepare for the 1995 Review 
Conference, we appeal to those countries that remain outside the Treaty to 
join us in making the non-proliferation regime truly universal. This is a 
goal for which Ireland has long striven. The effort to reduce and eliminate 
nuclear weapons and to end nuclear testing once and for all must be 
redoubled. Nuclear weapons and other weapons of mass destruction can have no 
place in our future security relations. 
The British Foreign Secretary has already spoken in the name of the 
twelve member States of the European Community about the major regional 
challenges confronting our world the Middle East, Cambodia, South Africa, 
Yugoslavia and other conflicts and I fully endorse his statements in that 
regard. 

Over the past year, the Irish Government has worked tirelessly for the 
resumption of political dialogue which might lead to a lasting and 
comprehensive settlement of the problem of Northern Ireland. I am happy to 
report that our efforts bore fruit with the recommencement some months ago of 
a process of dialogue and negotiation involving the Irish and the British 
Governments and the constitutional political parties in Northern Ireland. The 
shared objective of this process is 
"to achieve a new beginning for relationships within Northern Ireland, 
within the island of Ireland and between the peoples of these islands". 
The Irish Government will do everything in its power to reach a 
settlement which will overcome present divisions and lay the foundations for 
lasting peace, stability and reconciliation among the Irish people. We 
believe such a settlement can be achieved only on the basis of the equal 
legitimacy of the two traditions which exist on our island. The nationalist 
and unionist traditions are equally valid. Each must be accorded equal 
respect and given meaningful political expression in new political 
arrangements. 
A valuable acknowledgement of the rights of the two traditions exists 
already in the Anglo-Irish Agreement. Over the past seven years, the 
Agreement has performed an extremely valuable role as an instrument of 
cooperation between the Irish and British Governments on a wide range of 
matters relating to Northern Ireland. Issues which have received particular 
attention include relations between the security forces and the community in 
Northern Ireland; public confidence in the administration of justice; respect 
for human rights and the law; the prevention of discrimination wherever it 
exists and the development of greater North/South economic cooperation. 

The Irish Government has made it clear that we would be prepared to 
consider a new and more broadly based agreement or structure if such an 
arrangement can be arrived at through direct discussion and negotiation 
between all of the parties concerned. The present talks are exploring that 
possibility. In our view, arrangements must build upon, rather than detract 
from, the crucial contribution made by the Anglo-Irish Agreement to political 
progress. 
It is our earnest hope that the process of dialogue which is under way at 
present, and in which I am personally participating, will lead to agreed 
arrangements which represent a fair and honourable accommodation between the 
two traditions on the island of Ireland. Nationalists and unionists must both 
feel that their political, civil, economic and social rights are fully 
protected and that structures are in place which respect and accommodate their 
respective aspirations. 
All of the participants in the present talks are committed to a 
forward-looking and constructive approach. For our part, we in the Irish 
Government are prepared to bring all the necessary reserves of good will and 
patience to bear in the search for an agreed outcome. The best hope of 
ultimate success lies in the insistent desire for peace on the part of the 
vast majority of Irish people, in both North and South, and our determination 
that the violence and turmoil which has been suffered over the past 23 years 
in Northern Ireland and on the island of Ireland shall not be visited upon 
future generations. 
Those who resort to violence in the pursuit of political aims are the 
enemies of the Irish people. They seek an Ireland built not on respect for 
the aspirations of each tradition but on bloodshed, hatred and despair. All 

the efforts of the Irish Government are directed towards the creation of 
conditions which will ensure that the scourge of violence is removed for 
ever. 
The only true path to peace, justice and stability lies in the healing of 
wounds and in reconciliation between the two traditions on a basis of complete 
equality. There is much that divides the two traditions but there is even 
more that unites us. The common ground between North and South, I have no 
doubt, will be significantly expanded by our joint progress over the years 
ahead along the road towards European union. By building on our shared values 
and objectives, we will bring closer the peaceful and stable future to which 
we all aspire. 
